Citation Nr: 0712072	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-25 801	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  






ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  


FINDING OF FACT

On April 17, 2007, the Board contacted the RO and learned the 
appellant had died in October 2006.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to 
adjudicate the merits of the veteran's claim.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
appellant's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


